.
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8-11, 15 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (2009/0309821) in view of Smith (7,956,531). Regarding claims 1 and 11, Tanno teaches in figure 2 and related text a display device comprising: 
a plurality of sub-pixels; 
a light shielding portion BM; and 

the sub-pixels include a first sub-pixel of a first color B, a second sub-pixel of a second color R different from the first color, a third sub-pixel of a third color G different from the first and the second colors, 
the second sub-pixel R is disposed to be adjacent to the first sub-pixel B in a first direction, 
the third sub-pixel G is disposed to be adjacent to at least one of the first sub-pixel B and the second sub-pixel R in a second direction, and 
the light shielding portion BM is disposed corresponding to the position on which the third sub-pixel G is disposed so as to limit a viewing angle of the third sub-pixel in the first direction.
Tanno does not explicitly state using a plurality of driving circuits, wherein respective ones of the driving circuits include a drive transistor configured to provide a driving current to a corresponding one of the sub-pixels.Smith teaches in figure 3 and related text using a plurality of driving circuits, wherein respective ones of the driving circuits include a drive transistor configured to provide a driving current to a corresponding one of the sub-pixels.
Smith and Tanno are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanno because they are from the same field of endeavor.

Regarding claims 5 and 15, Tanno teaches in figure 2 and related text that a width of the first sub-pixel B in the second direction is larger than a width of the third sub-pixel G in the second direction, and a width of the second sub-pixel R the second direction is larger than a width of the fourth sub-pixel G the second direction.

Regarding claims 8 and 18, Tanno teaches in figure 1 and related text that the third color can be blue B.

Regarding claims 9 and 19, in the combined device the first sub-pixel includes a first light-emitting element configured to emit light of the first color, the second sub-pixel includes a second light-emitting element configured to emit light of the second color, and the third sub-pixel includes a third light-emitting element configured to emit light of the third color.

Regarding claims 10 and 20, Tanno teaches in figure 2 and related text that the first, second and third light-emitting elements respectively include an organic layer.



Regarding claims 23 and 25, in the combined device, a width of the third light- emitting element G in the second direction is different than a width of the light shielding portion in the second direction.

Regarding claims 24 and 26, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the width of the third light-emitting element in the second direction is greater than the width of the light shielding portion in the second direction in prior art’s device in order to provide more light illumination.

Claims 4, 6, 14 and 16 over Tanno (2009/0309821) and Smith (7,956,531), as applied to the claims above, and further in view of Endo et al. (2009/0219458) and supported by Tran (6,100,858), Takeuch (2005/0111211) and Naka (20060187183).Regarding claims 4 and 14, Tanno and Smith teach substantially the entire claimed structure, as applied to the claims above, except having the light shielding portion includes a light shielding part provided on a center portion in the third sub-pixel.
Endo et al. teach in figure 7 and related text a light shielding portion includes a light shielding part S provided on a center portion in the third sub-pixel.


Tran, Takeuchi and Naka et al. are cited to provide evidence that an LCD can include emissive sub- pixels.
Tran teaches that pixels can be of LED or LCD (see e.g. claim 16).
Takeuchi teach in figure 1 and paragraph [0041] that an LCD display panel comprises organic EL elements 14.
Naka teaches in figure 1 and paragraph [0037] that “there is provided a method of driving a liquid crystal display device including a light source; a liquid crystal panel; and at least one driving circuit, wherein the light source includes three kinds of light emitting elements each emitting light corresponding to a color out of three colors of
red, green, and blue” (emphasis added).

Regarding claims 6 and 16, Tanno teaches in figure 2 and related text that the light shielding portion S includes a first light shielding part and a second light shielding part, the first light shielding part is provided on a boundary portion of adjacent pixels in the 
Endo et al. teach in figure 7 and related text a second light shielding part is provided on a center portion in the third sub-pixel.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a second light shielding part is provided on a center portion in the third sub-pixel in prior art’s device, in order to adjust the light illumination of the device according to the requirements of the application in hand.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new grounds of rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
4/25/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800